 234DECISIONS `OF NATIONAL-LABOR RELATIONS BOARDexcluding all other employees, office clerical employees, professionalemployees, guards, and supervisors as defined in the At.if, in the election to be directed, a iajority vote for the Petitioner,they will be taken to have -indicated their desire to constitute a separateappropriate unit, and the Regional Director conducting the electionis instructed to issue a ,certification of representatives-to the Petitionerfor the unit described above, which the Board, under such- circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board-finds thatthey may continue to be represented as part of the existing unit, andthe Regional Director will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication.]MEMBER PETERSON, concurring :A majority of the Board has decided in this case to reaffirm the sever-ance principles enunciated in theAmerican Potashcase.While Istill adhere to the views expressed in my dissenting opinion in that case,nevertheless I feel bound by the majority's action and therefore concurin the results reached herein.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.General Motors Corporation,Chevrolet Forge Plant,Detroit,MichiganandDetroit Die Sinkers Lodge No.-110, InternationalDie Sinkers'Conference (Independent),Petitioner and Inter-national Union, United Automobile,Aircraft and AgriculturalImplement Workers of America,UAW-CIO,and itsLocal 262.Case No. 7-RC-2793. October 6, 1955DECISION AND DIRECTION OF 'ELECUIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Gottfried,hearingofficer.The hearing oil'icer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the Intervetior'srequest, oral argument inwhichall parties participated was held be-fore the Board on-August 11, 1955.The Board has considered theentire record,the briefs, and the oral argument and finds :1.The Employer is: engaged in commerce within the meaning ofthe Act.--2. The labor organizations involved claim to represent certainemployees of the Employer.114 NLRB No. 53. GENERAL MOTORS CORPORATION, CHEVROLET FORGE PLANT 2353.A question affecting conunerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.On February 5, 1941, after a' Board-directed election,' the Pe-titioner was certified by the Board as bargaining representative forall of the Employer's "lathe sinkers (turning impression sinkers onlathe or boring mills), die sinkers (forging dies), upset die sinkers,and templet makers," at the Employer's Detroit, Michigan, ChevroletForge Plant.Since that date, the Employer and the Petitioner haveentered into a series of contracts covering the above employees whoare currently classified as diesinkers-drop forge dies, diesinker-upset dies, diesinker-lathe, template maker, and template-makerhelper.There are 66 employees in this craft group.The Petitioner is seeking to add to its existing craft unit approxi-mately 280 additional employees whose work is closely related to thatof the craft employees, but who are presently represented by theIntervenor.'The Employer's Detroit forge plant is subdivided into three ad-jacent plants.Each plant contains a die room which is known as theforge die shop, and is under the overall supervision of a die shopsuperintendent.Although the Employer, for administrative pur-poses, has designated the die shop in plant No. 1 as department 66,and the die shop in plants No. 2 and No. 3 as department 92, the recordreveals that all die shop employees are engaged in closely relatedfunctions and that the die rooms essentially constitute one depart-ment.'Except for five die caulkers who perform their duties in thehammer shop, the employees currently represented by the Petitionerand those sought to be added to the existing unit work in the die shop.The Intervenor opposes the severance of employees from its pro-duction and maintenance unit and the creation of a new departmentalunit.In effect, the Intervenor is urging here, and in several com-panion cases, reconsideration of the severance principles enunciatedinAmerican Potashc iChemical Corporation4with respect to theautomobile industry and, in addition, contends that the principles1 28 NLRB 745;29 NLRB 403a The job classifications of, these employees,currentlyrepresented by the Intervenor aspart of a production and maintenance unit, are asfollows : dieassembler-upset-forg-ings, diemaker-hot forgmgs-trimmer dies.diemaker-cold forgings-trimmer dies, dierepair-drop forge dies,die caulker,duplicators(also known as Keller machine operators),grinder-roll dies hand, hardener,inspector-tool, die, and fixture, inspector-layout-lead checker,toolmaker,grinder operator-blanchard, grinder operator-tool and die,tool- and die-maker-drilling, lathe operator-'ew'er, lathe operator,milling machine-vertical and horizontal, planer operator, shaper operator,welder-gas and electric-die,shaper-leader,and saw operator-cutoff-metalSee A. P.Controls Corporation,108 NLRB 593,596-7.The die shop manufacturesforging dies,trimmer dies,and upset dies, all of which are used in the Employer's hammershop and other production facilities.4 107 NLRB 1418 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished therein are not applicable to the present case.The Em-ployer takes a neutral position.In a companion case issued this day,' the Board reconsidered andreaffirmed its decision in theAmerican Potashcase.Therefore, thereremains for consideration only the propriety of the Petitioner's re-quest, under theAmerican Potashdoctrine, to convert an existing craftunit of diesinkers into a departmental unit by permitting the otheremployees in the die shop to be severed from the established productionand maintenance unit.-InAmerican Potash,the Board held that traditional unions mayobtain the severance of employees on either a craft or appropriatedepartmental basis.Prior thereto, the Board permitted the establish-ment of a departmental unit, such as here requested, which includedthe craft unit already represented by a petitioner.' In our opinion,this rule is in complete harmony with the objective sought in formu-lating the severance principles inAmerican Potash.Indeed, no logi-cal distinction can be drawn between the original severance of a de-partmental group and its subsequent establishment by the merger ofa craft with other employees in the same department. In these cir-cumstances, and since the Petitioner has traditionally represented simi-lar departments to those here involved, we find that a departmentalunit of diesinkers may be appropriate.'Accordingly, we shall direct aself-determination election among the employees sought to be added bythe Petitioner to its present unit.In view of the foregoing, and upon the entire record, we shall directan election- among the following employees who work in the Em-ployer's die shop at its Chevrolet Forge Plant, Detroit, Michigan :All die assemblers-upset-forgings, diemakers-hot forgings-trim-mer dies, diemakers-cold forgings-trimmer dies, die repairmen-drop forge dies, duplicators, grinders-roll dies hand, hardeners, in-spectors-tool, die, and fixture, inspectors-layout-lead checker,grinder operators-blanchard, grinder operators-tool and die, tool-and die-makers-drilling, lathe operator-leader, lathe operators, mill-ing machine operators-vertical and horizontal, planer operators,shaper operators, welders-gas and electric-die, shaper-leader, andeGeneral Motors Corporation,Chevrolet Muncie Division(Forge Plant),114 NLRB 231.8General Electric Company,97 NLRB 1265;International Harvester Company, TractorWorks,89 NLRB 212, 215-167While the Board agrees with the Intervenor that all of the employees now sought bythe Petitioner are not journeymen craftsmen or apprentices,the record is clear that theseemployees,together with the existing craft group currently represented by the Petitioner,all of whom`work under common supervision,comprise a functionally separate depart-mental group of a type which the Board has frequently held,may be severed for bargainingpurposes.General Motors Corporation,Chevrolet Muncie Division(Forge Plant),supra;GericralMotors Corporation.Chevrolet Forge Plant,Tonawanda,N.Y., 111NLRB 1238;Ford MotorCo; Case No 8-RC-2453. decided June 27, 1955(not reported in printedvolumes of Board Decisions and Orders),motion for reconsideration denied this date. GENERAL MOTORS CORPORATION, CHEVROLET FORGE PLANT 237saw operators=cutoff-metal, excluding all other employees 8 andsupervisors as defined in the Act.We shall make no final unit determination at this time. If a ma-jority vote for the Petitioner, they will be taken to, have indicated theirdesire to be included in the unit for which the Petitioner was certifiedon February 5, 1941, and the Regional Director conducting the elec-tion directed herein is instructed to issue a certification of results ofelection to that effect. If, however, a majority vote for the Intervenor,they will be taken to have indicated their desire to remain in the unitof production and maintenance employees for which the Intervenorwas certified in December 1940, and the Regional Director will issuea certification of results of election to that effect.[Text of Direction of Election omitted from publication.]MEMBERPETERSON, concurring :In a related case,9 a majority of the Board decided that under theprinciple established in theAmerican Potashdecision a departmentalunit of die shop employees could be severed from a larger productionand maintenance unit, finding that the petitioning union, also thepetitioner here, had traditionally represented die shop employeeseither on a craft or departmental basis. I concurred in the result,deeming myself bound by the reaffirmation of theAmerican Potashrule, from which I had dissented.Here, the only difference is thatthe Petitioner already represents the craftsmen, and seeks to convertthe craft unit into a departmental unit.If severance is to be allowed,and traditionally the Petitioner has represented both craft and depart-mental units of die shop employees, then it seems to me that no' goodreasonexists for refusing to establish a departmental unit merely be-cause the Petitioner at present represents the craftsmen in that de-partment.Therefore, although I would prefer that units establishedby years of bargaining history be not disturbed, I concur in the resultreached by Members Rodgers and Leedom.MEMBERMURDOCK, dissenting :I cannot concur in my colleagues' decision permitting the Petitionerto severnoncraftemployees from the established production and main-tenance unit for the purpose of transforming into a departmental unitits present craft unit of diesinkers which the Petitioner had been al-lowed to carve out in an earlier Board case. Thus, on the strength of6There areemployeesclassified as diecaulkers,who work Inthe hammer shop, andcertain electricians and oilers,who work inthe die shop.The record is not clear as towhether these employees are both assigned to and work under the supervision of the dieshop foreman.If,however, they are infact assigned to and work under the die shopforeman,'they shall bedeemed tohe included in the voting group.We shall include,however, the employees classified as die welders and inspector-layout-lead checkers, asthe recordshows that they workin the die shop under the supervision of the die shopforeman.SeeGeneralMotors Corporation, ChevroletMuncie Division (Forge Plant),114NLRB 231.9General Motors Corporation,Chevrolet Muncie Division(Forge Plant),114 NLRB 231 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe special craft interests of 66 diesinkers the Petitioner now repre-sents, the accretion of 280 noncraft employees may be accomplishedunder the majority's ruling. In my view, the severance of noncraftemployees in this situation, contrary to the assertion in the principalopinion, can scarcely be regarded as in "complete harmony," nor in-deed can it be fairly reconciled, with the principles governing craftseverance laid down by the Board in theAmerican Potashcase.It seems tome that my colleagues need again to be reminded of thekey policy consideration expressed inAmerican Potash,that "the spe-cific community of interests among members of a skilled craft out-weighs the community of interests among employees in general," andthat "the very reason for the birth and growth of craft unions lies inthe needs of the skilled craftsmen for a bargaining representativewhich by history, tradition, and experience, would be better equippedto devote its efforts to the special problems peculiar to the specific craftinvolved, and thereby be in the best position to serve and advancetheir interests.7 10Surely, this result is being fully accomplished inthe present representation of the diesinkers in the craft unit; nor willthe special interests of these craftsmen be further served and advancedby appending to their unit the noncraftsnien in the department.There is no question that underAmerican Potash aqualified unionmay sever from an existing, more comprehensive unit a pure craft oran entire appropriate department.As to either type of unit, the solebasis for permitting the craft union's incursion into the already stabi-lized production unit, as already shown, is to afford the specific craftinvolved the opportunity to pursue and enhance its special interests inseparate representation.But where, as here, the craft union initiallychose to serer only the pure craft group, and continues to representtheir interests in bargaining, the basis for including in the unit thenoncraft departmental employees has perforce been eliminated.Returning to the language of the controllingAmerican Potashcase,it is relevant here to examine the Board's specific policy pronounce-ment on the departmental severance,viz:As we have already indicated in our discussion of craft groups,there. are unions which hive devoted themselves to the specialproblems of these employees in functionally distinct departments,indicating that their interests are distinctive and traditionallyrecognized.The circumstances in which this situation exists arestrictly limited in character and extent, and the Board does notpropose to allow petitioners seeking severance to use this conceptas a basisfor establishing extent-of-organization units or forfragmentizing plantwide units into departments wherever craftseverance cannot be established.This does not provide by anymeans a substitute basis for a2+oiding our craft-unit criteria."[Emphasis supplied.]American Potash & Chemical Corp.,107 NLRB 1418,at p. 1420.Id.at 1424. EASTERN METAL PRODUCTS CORPORATION239In this quoted passage, and elsewhere in that case,itwas made clearthat strict adherence to the standards established for craftseverancewould be demanded, and generally that representation on a pure craftbasiswould take precedence over representation depar'tmentally.12These criteria, in my opinion, have been disregarded in the majorityholding here.Moreover, I view the present holding unwise not onlybecause it encourages' successive fractionalizing of existing harmoni-ous bargaining relationships, but as providing an open door to craftunions to abuse the Board's severance standards by utilizing an ex-tent-of-organization technique, where indeed such maneuvering wouldnot be sanctioned in comparable circumstances involving requests fororiginal representation.`Thus a department may now be taken outpiecemeal-first the craftsmen of whose vote the union is presumablymore certain as a craft unit, and later, the noncraft employees who canbe found to form a department with the craftsmen. I am concernedwith the preservation of the ,right of a craft to separate representa-tion, and theessence ofsuch a right existing in the traditionallyunique interests of the craft.Consequently, as I see the problem, thereis nothing in the lohg run which *oiild be more destructive of the re-spect for craft rights than to dilute the craft, and its specialinterests,as in the manner produced by the instant majority decision-albeit thecraft union here involved has petitioned for this dilution.Such 'rulings on severance questions as the majority has made here,in my judgment, effectively impair the integrity of theAmerican Pot-ashdoctrine, the constancy of which, as originally written;I regard asof vital importance in assuring stable industrial relations. I wouldaccordiiigly deny the request for severance of the noncraftsmen, anddismiss the petition.17See my dissenting opinion in A.P. Controls Corp,108 NLRB 59313 See, e. g,United Insurance Company,108 NLRB 843,848;The Murray Company ofTetras Inc.,107 NLRB 1571. See also Section 9(c) (5) of'the Act, which provides thatin determining the appropriateness of units,"the extent to which the employees haveorganized shall not be contiolling."Eastern Metal Products CorporationandInternational Union ofElectrical,Radio and Machine Workers, CIO, Petitioner.CaseNo. 2-RC-7794.October 6, 1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election dated April 19,1955,1 an election by secret ballot was conducted on May 11, 1955, underthe direction and supervision of the Regional Director for the Second1Not reported in printedvolumes of Board Decisions and Orders.114 NLRB No. 56.